Filed 9/23/15 P. v. Cordova CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H041572
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. Nos. C1241008, C1349169)

    v.
ROBERT JIMENEZ CORDOVA

         Defendant and Appellant.


         Pursuant to negotiated dispositions in two different cases, defendant Robert
Jimenez Cordova pleaded no contest in case No. C1241008 to one count of inflicting
corporal injury on a spouse or cohabitant (Pen. Code, § 273.5, subd. (a),1 count 1) and
one felony count of false imprisonment (§ 236, 237, count 3); and in case No. C1349169,
defendant pleaded no contest to one felony count of buying or receiving a stolen vehicle
(§ 496d, subd. (a)).
         Further, in case No. C1241008, defendant admitted that he had one prior strike
conviction (§§ 667, subds. (b)-(i), 1170.12) and that he had served three prior prison
terms within the meaning of section 667.5, subdivision (b). In both cases, other counts
were submitted for dismissal at the time of sentencing; and in case No. C1241008 the
prosecutor moved the court to dismiss a great bodily injury enhancement attached to one
of those counts.




         1
             All further statutory references are to the Penal Code unless otherwise indicated.
       In exchange for his no contest pleas, in case No. C1241008 defendant was
promised a six-year (top/bottom) prison term; and in case No. C1349169 a 16-month
prison term to run consecutive to that term.
       On August 29, 2014, the court sentenced defendant pursuant to the terms of the
negotiated dispositions to seven years, four months in prison—six years for the infliction
of corporal injury on a spouse or cohabitant with a concurrent term of four years for the
false imprisonment, and one year, four months for buying or receiving a stolen vehicle.
The court awarded defendant 1,157 days of custody credit in case No. C1241008. The
court imposed various fines and fees in both cases.
       Defendant’s counsel filed a notice of appeal on October 10, 2014. Thereafter, on
November 3, 2014, defendant filed a second notice of appeal and requested a certificate
of probable cause. Defendant claimed that he came within provisions of the “ADA Act”
and was denied “due process to present evidence of past and present mental health such
as brain injurys (sic) which [he] could claim ‘IDIOCY’ as a plea.” The court denied the
request.
       Defendant’s appointed counsel has filed an opening brief in which no issues are
raised. Counsel asks this court to conduct an independent review of the record as
required by People v. Wende (1979) 25 Cal. 3d 436. Counsel has declared that defendant
was notified that no issues were being raised by counsel on appeal, and that he could file
a supplemental brief with this court.
       On May 26, 2015, by letter, we notified defendant of his right to submit written
argument on his own behalf within 30 days. That time has passed and we have not
received a response from defendant.




                                               2
                                              Facts
Case No. C12410082
       On August 25, 2012, defendant and his wife got into an argument at the house of
defendant’s mother. Defendant locked the door and threw a slice of pizza at his wife.
Then he placed both hands around his wife’s neck and applied pressure for approximately
five to ten seconds. When his wife said that she wanted to leave, defendant continued to
argue with her and tried to strangle her again to the point where she could not breathe and
became dizzy. Thereafter, defendant pushed his wife onto the bed, pulled down her pants
with one hand and kept the other hand on her neck. Defendant’s wife lost consciousness.
When she regained consciousness, she asked to leave, but defendant began strangling her
again. Eventually, defendant told his wife to take him home, which she did. Defendant’s
wife went to a friend’s house. Later, she reported the incident to the police.
Case No. C1349169
       There are no details underlying defendant’s conviction for buying or receiving
stolen property, but counsel stipulated that there was a factual basis for defendant’s plea
“based on the reports in the court’s file.”
       In both cases, defendant executed an “Advisement of Rights, Waiver, and Plea
Form”; and in both cases the court confirmed with defendant that his initials and
signature were on the form. More importantly, the court confirmed with defendant that
he understood the contents of the forms. In both cases, the court asked defendant if he
was taking medication. Defendant said that he did take medication, but that he
understood everything that was going on.
       At one point during the sentencing hearing, defendant was given the opportunity
to address the court. Defendant asked for a stay of execution of his sentence because he
had an appointment to see a doctor about his “brain injuries.” Defendant claimed that his


       2
           The facts are taken from the probation officer’s report.
                                               3
attorney had failed to raise “anything” about his “mental health or investigate” his
“mental health” issues. The court pointed out to defendant that he had had a Marsden
hearing on these issues. However, defendant claimed that he was on medication at the
time of the hearing. The court asked defense counsel to comment. Defense counsel told
the court that the “issues” had been discussed in the Marsden hearing. Defense counsel
explained to the court that at no point during his time working with his client did he feel
in any way that defendant was not able to “understand the nature of what we do and what
is taking place.” Defense counsel continued, “We had various issues dealing with this
case, and I think at every juncture of the case I feel he was able to assist me and has been
able to understand the nature of the proceedings and was heavily involved in the
negotiation of this particular case, this domestic violence case when it was set for
preliminary hearing as well as the plea that was entered . . . on the second case. [¶] As
an officer of the court . . . I cannot at this point in time say in any way . . . there’s doubt at
all.” The court accepted defense counsel’s explanation and went on to note that “this was
a very generous offer by the People, given defendant’s criminal history and the fact that
the complaining witness was willing to testify.”
       Upon our independent review of the record, including the transcript of a Marsden
hearing, we conclude there are no meritorious issues to be argued, or that require further
briefing on appeal. The fines and fees imposed are supported by the law and the facts.
Defendant received a legally authorized sentence that was within the terms of the plea
agreements. Further, the custody credits the court awarded were calculated correctly.
                                          Disposition
       The judgment is affirmed.




                                                4
                                            _________________________________
                                            ELIA, J.


WE CONCUR:




_______________________________
RUSHING, P. J.




_______________________________
WALSH, J.*




The People v. Cordova
H0415723

       *
          Judge of the Santa Clara County Superior Court assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.